EXHIBIT 10.2
 
INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Agreement”), dated as of the 23rd day of
July, 2012 is made by and between Terra Tech Corp., a Nevada corporation (the
“Company”), and Steven J. Ross, a Director of the Company (the “Indemnitee”).


RECITALS


A.          The Company and the Indemnitee recognize that the present state of
the law is too uncertain to provide the Company’s officers and directors with
adequate and reliable advance knowledge or guidance with respect to the legal
risks and potential liabilities to which they may become personally exposed as a
result of performing their duties for the Company;


B.           The Company and the Indemnitee are aware of the substantial growth
in the number of lawsuits filed against corporate officers and directors in
connection with their activities in such capacities and by reason of their
status as such;


C.           The Company and the Indemnitee recognize that the cost of defending
against such lawsuits, whether or not meritorious, is typically beyond the
financial resources of most officers and directors of the Company;


D.           The Company and the Indemnitee recognize that the legal risks and
potential liabilities, and the threat thereof, associated with proceedings filed
against the officers and directors of the Company bear no reasonable
relationship to the amount of compensation received by the Company’s officers
and directors;


E.           The Company, after reasonable investigation prior to the date
hereof, has determined that the liability insurance coverage available to the
Company as of the date hereof is inadequate, unreasonably expensive or
both.  The Company believes, therefore, that the interest of the Company and its
current and future stockholders would be best served by a combination of (i)
such insurance as the Company may obtain pursuant to the Company’s obligations
hereunder and (ii) a contract with its officers and directors, including the
Indemnitee, to indemnify them to the fullest extent permitted by law (as in
effect on the date hereof, or, to the extent any amendment may expand such
permitted indemnification, as hereafter in effect) against personal liability
for actions taken in the performance of their duties to the Company;


F.           Section 78.7502 of the Nevada Revised Statutes empowers Nevada
corporations to indemnify their officers and directors and further states that
the indemnification provided by Section 78.7502 shall not be deemed exclusive of
any other rights to which those seeking indemnification may be entitled under
the articles of incorporation or any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise, both as to action in an official capacity
and as to action in another capacity while holding such office; thus, Section
78.7502 does not by itself limit the extent to which the Company may indemnify
persons serving as its officers and directors;


G.           The Company’s Articles of Incorporation and Bylaws authorize the
indemnification of the officers and directors of the Company in excess of that
expressly permitted by Section 78.7502;
 
 
1

--------------------------------------------------------------------------------

 


H.          The Board of Directors of the Company has concluded that, to retain
and attract talented and experienced individuals to serve as officers and
directors of the Company and to encourage such individuals to take the business
risks necessary for the success of the Company, it is necessary for the Company
to contractually indemnify its officers and directors, and to assume for itself
liability for expenses and damages in connection with claims against such
officers and directors in connection with their service to the Company, and has
further concluded that the failure to provide such contractual indemnification
could result in great harm to the Company and its stockholders;


I.           The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company, free from undue
concern for the risks and potential liabilities associated with such services to
the Company; and


J.           The Indemnitee is willing to serve, or continue to serve, the
Company, provided, and on the expressed condition, that the Indemnitee is
furnished with the indemnification provided for herein.


AGREEMENT


NOW, THEREFORE, the Company and Indemnitee agree as follows:


1.           DEFINITIONS.


(a)           “EXPENSES” means, for the purposes of this Agreement, all direct
and indirect costs of any type or nature whatsoever (including, without
limitation, any fees and disbursements of Indemnitee’s counsel, accountants and
other experts and other out-of-pocket costs) actually and reasonably incurred by
the Indemnitee in connection with the investigation, preparation, defense or
appeal of a Proceeding; provided, however, that Expenses shall not include
judgments, fines, penalties or amounts paid in settlement of a Proceeding.


(b)           “PROCEEDING” means, for the purposes of this Agreement, any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (including an action brought by or in the right
of the Company) in which Indemnitee may be or may have been involved as a party
or otherwise, by reason of the fact that Indemnitee is or was a director or
officer of the Company, by reason of any action taken by Indemnitee or of any
inaction on his or her part while acting as such director or officer or by
reason of the fact that he or she is or was serving at the request of the
Company as a director, officer, employee or agent of another foreign or domestic
corporation, partnership, joint venture, trust or other enterprise, or was a
director or officer of the foreign or domestic corporation which was a
predecessor corporation to the Company or of another enterprise at the request
of such predecessor corporation, whether or not he or she is serving in such
capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.


2.           AGREEMENT TO SERVE. Indemnitee agrees to serve or continue to serve
as a director or officer of the Company to the best of his or her abilities at
the will of the Company or under separate contract, if such contract exists, for
so long as Indemnitee is duly elected or appointed and qualified or until such
time as the Indemnitee tenders his or her resignation in writing.  Nothing
contained in this Agreement is intended to create in Indemnitee any right to
continued employment.
 
 
2

--------------------------------------------------------------------------------

 


3.           INDEMNIFICATION.


(a)           THIRD PARTY PROCEEDINGS.  The Company shall indemnify Indemnitee
against Expenses, judgments, fines, penalties or amounts paid in settlement (if
the settlement is approved in advance by the Company) actually and reasonably
incurred by Indemnitee in connection with a Proceeding (other than a Proceeding
by or in the right of the Company) if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.  The termination
of any Proceeding by judgment, order, settlement, conviction, or upon a plea of
NOLO CONTENDERE or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in the best interests of the Company, or, with respect
to any criminal Proceeding, had no reasonable cause to believe that Indemnitee's
conduct was unlawful.


(b)           PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.  To the fullest
extent permitted by law, the Company shall indemnify Indemnitee against Expenses
and amounts paid in settlement, actually and reasonably incurred by Indemnitee
in connection with a Proceeding by or in the right of the Company to procure a
judgment in its favor if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Company and
its stockholders.  Notwithstanding the foregoing, no indemnification shall be
made in respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged liable to the Company in the performance of Indemnitee’s duty to
the Company and its stockholders unless and only to the extent that the court in
which such action or Proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for Expenses and then only to the
extent that the court shall determine.


(c)           SCOPE.  Notwithstanding any other provision of this Agreement but
subject to Section 14(b), the Company shall indemnify the Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by other provisions of this Agreement, the Company’s
Articles of Incorporation, the Company’s Bylaws or by statute.


4.           LIMITATIONS ON INDEMNIFICATION.  Any other provision herein to the
contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement:


(a)           EXCLUDED ACTS.  To indemnify Indemnitee for any acts or omissions
or transactions from which a director may not be relieved of liability under
applicable law;


(b)           EXCLUDED INDEMNIFICATION PAYMENTS.  To indemnify or advance
Expenses in violation of any prohibition or limitation on indemnification under
the statutes, regulations or rules promulgated by any state or federal
regulatory agency having jurisdiction over the Company;


(c)           CLAIMS INITIATED BY INDEMNITEE.  To indemnify or advance Expenses
to Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
Proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 78.7502 of the Nevada Revised Statutes, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board of Directors has approved the initiation or bringing of such suit;


(d)           LACK OF GOOD FAITH.  To indemnify Indemnitee for any Expenses
incurred by the Indemnitee with respect to any Proceeding instituted by
Indemnitee to enforce or  interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such Proceeding was not made in good faith or was frivolous;
 
 
3

--------------------------------------------------------------------------------

 


(e)           INSURED CLAIMS.  To indemnify Indemnitee for Expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) which
have been paid directly to or on behalf of Indemnitee by an insurance carrier
under a policy of directors’ and officers’ liability insurance maintained by the
Company or any other policy of insurance maintained by the Company or
Indemnitee; or


(f)           CLAIMS UNDER SECTION 16(b).  To indemnify Indemnitee for Expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.


5.           DETERMINATION OF RIGHT TO INDEMNIFICATION.  Upon receipt of a
written claim addressed to the Board of Directors for indemnification pursuant
to Section 3, the Company shall determine by any of the methods set forth in
Section 78.751 of the Nevada Revised Statutes whether Indemnitee has met the
applicable standards of conduct which makes it permissible under applicable law
to indemnify Indemnitee.  If a claim under Section 3 is not paid in full by the
Company within ninety (90) days after such written claim has been received by
the Company, the Indemnitee may at any time thereafter bring suit against the
Company to recover the unpaid amount of the claim and, unless such action is
dismissed by the court as frivolous or brought in bad faith, the Indemnitee
shall be entitled to be paid also the expense of prosecuting such claim.  The
court in which such action is brought shall determine whether Indemnitee or the
Company shall have the burden of proof concerning whether Indemnitee has or has
not met the applicable standard of conduct.


6.           ADVANCEMENT AND REPAYMENT OF EXPENSES.  Subject to Section 4
hereof, the Expenses incurred by Indemnitee in defending and investigating any
Proceeding shall be paid by the Company in advance of the final disposition of
such Proceeding within 30 days after receiving from Indemnitee the copies of
invoices presented to Indemnitee for such Expenses, if Indemnitee shall provide
an undertaking to the Company to repay such amount to the extent it is
ultimately determined that Indemnitee is not entitled to indemnification.  In
determining whether or not to make an advance hereunder, the ability of
Indemnitee to repay shall not be a factor.  Notwithstanding the foregoing, in a
proceeding brought by the Company directly, in its own right (as distinguished
from an action bought derivatively or by any receiver or trustee), the Company
shall not be required to make the advances called for hereby if the Board of
Directors determines, in its sole discretion, that it does not appear that
Indemnitee has met the standards of conduct which make it permissible under
applicable law to indemnify Indemnitee and the advancement of Expenses would not
be in the best interests of the Company and its stockholders.


7.           PARTIAL INDEMNIFICATION.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification or advancement by the Company of
some or a portion of any Expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, penalties, and amounts paid in
settlement) incurred by him in the investigation, defense, settlement or appeal
of a Proceeding, but is not entitled to indemnification or advancement of the
total amount thereof, the Company shall nevertheless indemnify or pay
advancements to the Indemnitee for the portion of such Expenses or liabilities
to which the Indemnitee is entitled.


8.           NOTICE TO COMPANY BY INDEMNITEE.  Indemnitee shall notify the
Company in writing of any matter with respect to which Indemnitee intends to
seek indemnification hereunder as soon as reasonably practicable following the
receipt by Indemnitee of written notice thereof; provided, however, that any
delay in so notifying the Company shall not constitute a waiver by Indemnitee of
her rights hereunder.  The written notification to the Company shall be
addressed to the Board of Directors and shall include a description of the
nature of the Proceeding and the facts underlying the Proceeding and be
accompanied by copies of any documents filed with the court in which the
Proceeding is pending.  In addition, Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee’s power.
 
 
4

--------------------------------------------------------------------------------

 


9.           MAINTENANCE OF LIABILITY INSURANCE.


(a)           Subject to Section 4 hereof, the Company hereby agrees that so
long as Indemnitee shall continue to serve as a director or officer of the
Company and thereafter so long as Indemnitee shall be subject to any possible
Proceeding, the Company, subject to Section 9(b), shall use reasonable
commercial efforts to obtain and maintain in full force and effect directors’
and officers’ liability insurance (“D&O Insurance”) which provides Indemnitee
the same rights and benefits as are accorded to the most favorably insured of
the Company’ directors, if Indemnitee is a director; or of the Company’s
officers, if Indemnitee is not a director of the Company but is an officer.


(b)           Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that such insurance is not reasonably available, the premium costs for
such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Company.


(c)           If, at the time of the receipt of a notice of a claim pursuant to
Section 8 hereof, the Company has D&O Insurance in effect, the Company shall
give prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.


10.           DEFENSE OF CLAIM.  In the event that the Company shall be
obligated under Section 6 hereof to pay the Expenses of any Proceeding against
Indemnitee, the Company, if appropriate, shall be entitled to assume the defense
of such Proceeding, with counsel approved by Indemnitee, which approval shall
not be unreasonably withheld, upon the delivery to Indemnitee of written notice
of its election to do so.  After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ counsel in any such
Proceeding at Indemnitee’s expense; and (ii) if (A) the employment of counsel by
Indemnitee has been previously authorized by the Company, or (B) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and the Indemnitee in the conduct of such defense or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.


11.           ATTORNEYS’ FEES.  In the event that Indemnitee or the Company
institutes an action to enforce or interpret any terms of this Agreement, the
Company shall reimburse Indemnitee for all of the Indemnitee’s reasonable fees
and expenses in bringing and pursuing such action or defense, unless as part of
such action or defense, a court of competent jurisdiction determines that the
material assertions made by Indemnitee as a basis for such action or defense
were not made in good faith or were frivolous.


12.           CONTINUATION OF OBLIGATIONS.  All agreements and obligations of
the Company contained herein shall continue during the period the Indemnitee is
a director or officer of the Company, or is or was serving at the request of the
Company as a director, officer, fiduciary, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, and shall
continue thereafter so long as the Indemnitee shall be subject to any possible
proceeding by reason of the fact that Indemnitee served in any capacity referred
to herein.


13.           SUCCESSORS AND ASSIGNS.  This Agreement establishes contract
rights that shall be binding upon, and shall inure to the benefit of, the
successors, assigns, heirs and legal representatives of the parties hereto.
 
 
5

--------------------------------------------------------------------------------

 


14.           NON-EXCLUSIVITY.


(a)           The provisions for indemnification and advancement of expenses set
forth in this Agreement shall not be deemed to be exclusive of any other rights
that the Indemnitee may have under any provision of law, the Company’s Articles
of Incorporation or Bylaws, the vote of the Company’s stockholders or
disinterested directors, other agreements or otherwise, both as to action in the
Indemnitee’s official capacity and action in another capacity while occupying
the Indemnitee’s position as a director or officer of the Company.


(b)           In the event of any changes, after the date of this Agreement, in
any applicable law, statute, or rule which expand the right of a Nevada
corporation to indemnify its officers and directors, the Indemnitee’s rights and
the Company’s obligations under this Agreement shall be expanded to the full
extent permitted by such changes.  In the event of any changes in any applicable
law, statute or rule, which narrow the right of a Nevada corporation to
indemnify a director or officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.


15.           EFFECTIVENESS OF AGREEMENT.  To the extent that the
indemnification permitted under the terms of certain provisions of this
Agreement exceeds the scope of the indemnification provided for in the Nevada
Revised Statutes, such provisions shall not be effective unless and until the
Company’s Articles of Incorporation authorize such additional rights of
indemnification.  In all other respects, the balance of this Agreement shall be
effective as of the date set forth on the first page and may apply to acts of
omissions of Indemnitee which occurred prior to such date if Indemnitee was an
officer, director, employee or other agent of the Company, or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, at the time
such act or omission occurred.


16.           SEVERABILITY.  Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law.  The Company’s inability,  pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement.  The provisions of this Agreement shall be severable as provided
in this Section 16.  If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify Indemnitee to the full extent permitted by
any applicable portion of this Agreement that shall not have been invalidated,
and the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.


17.           GOVERNING LAW.  This Agreement shall be interpreted and enforced
in accordance with the laws of the State of Nevada, without reference to its
conflict of law principals.  To the extent permitted by applicable law, the
parties hereby waive any provisions of law which render any provision of this
Agreement unenforceable in any respect.


18.           NOTICE.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee or (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date.  Addresses for notice to either party are as shown on
the signature page of this Agreement, or as subsequently modified by written
notice.


19.           MUTUAL ACKNOWLEDGMENT.  Both the Company and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Company from indemnifying its directors and officers under this
Agreement or otherwise.  Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
appropriate state or federal regulatory agency to submit for approval any
request for indemnification, and has undertaken or may be required in the future
to undertake with the Securities and Exchange Commission to submit the question
of indemnification to a court in certain circumstances for a determination of
the Company’s right under public policy to indemnify Indemnitee.
 
 
6

--------------------------------------------------------------------------------

 


20.           COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.


21.           AMENDMENT AND TERMINATION.  No amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.




[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.
 

  TERRA TECH CORP.          
 
By:
/s/ Derek Peterson     Name: Derek Peterson     Title: Chief Executive Officer  




  INDEMNITEE          
 
By:
/s/ Steven J. Ross     Name:       Address:    

 
 
 
8

--------------------------------------------------------------------------------